— Determination unanimously confirmed and petition dismissed without costs. Memorandum: Petitioner applied for emergency rent assistance, claiming that she was in arrears in rent payments and that the Buffalo Housing Authority had threatened to evict her and her children. When she refused to provide documentation of the arrears and threatened eviction, the Erie County Department of Social Services refused to make a determination with regard to her application. After a fair hearing, the Commissioner of Social Services affirmed the local agency’s action. We now confirm that determination.
*953Emergency rent assistance is available where a child may become destitute by reason of some sudden and unanticipated circumstance beyond the control of the applicant (Social Services Law § 350-j [2] [e]; Matter of Guiles v Toia, 60 AD2d 784; see also, Baumes v Lavine, 38 NY2d 296, 304; Matter of Adkin v Berger, 50 AD2d 459, affd 41 NY2d 1030). An agency cannot be faulted for failing to act upon an application where the applicant arbitrarily refuses to provide information necessary for the agency’s determination and where it appears that the need for assistance did not arise suddenly but rather as the result of petitioner’s inaction and failure to cooperate with reasonable requests of the agency. (Article 78 proceeding transferred by order of Supreme Court, Erie County, Joslin, J.) Present — Dillon, P. J., Callahan, Green, Pine and Balio, JJ.